Order entered February 18, 2015.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00583-CV

J. WAYNE JOHNSON, GOD'S TABERNACLE OF DELIVERANCE, ET AL., Appellants

                                               V.

                            HERRING BANK, ET AL., Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-15858

                                           ORDER
       Before the Court is appellant, J. Wayne Johnson’s February 17, 2015, motion to extend

deadline for filing a reply to appellees’ brief. Appellant requested the same relief in a motion

filed on February 11, 2015. On February 13, 2015, we granted appellant’s February 11th motion

and gave him his requested ten day extension. Accordingly, we DENY appellant’s February 17,

2015, motion as moot. Appellant’s reply brief is due no later than February 23, 2015.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE